PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,927,027
Issue Date: February 23, 2021
Application No. 16/659,044
Filing or 371(c) Date: 21 Oct 2019
Attorney Docket No. 3855.2CIP 
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.182, filed October 14, 2021, requesting issuance of duplicate Letters Patent for the above-identified patent.

The petition is DISMISSED.

A petition under 37 CFR 1.182 requires a fee $210 (37 CFR 1.17(f)).  A fee of $140 received on October 14, 2021, can be applied toward payment of the petition fee.  As such, the petition cannot be granted at this time.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS

			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450


By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314


By fax:			(571) 273-8300
			ATTN: Office of Petitions

Telephone inquiries related to this decision should be directed to the Kimberly Inabinet at (571) 272-4618. 

	

/KIMBERLY A INABINET/Paralegal Specialist, OPET